Citation Nr: 0922559	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1950 to January 1951, from March 1953 to 
October 1954 and from July 1968 to March 1988.  Service in 
the Republic of Vietnam is indicated by the evidence of 
record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota which denied service connection for 
diabetes mellitus. 

The Veteran requested a personal hearing with a Veterans Law 
Judge in his substantive appeal; however, in January 2007 he 
withdrew his hearing request.  See 38 C.F.R. §§ 20.702(e) and 
20.704(e) (2008).

In June 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed as having type II 
diabetes mellitus.

2.  The Veteran set foot in Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to be incurred as a result of 
the Veteran's presumed exposure to Agent Orange during 
service. 38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
diabetes mellitus.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision. 


The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran in June 2005.  
The Board need not, however, discuss the sufficiency of this 
letter or VA's development of the claim in light of the fact 
that the Board is granting the Veteran's claim.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 20, 2006.  

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases, to 
include diabetes mellitus, shall be service connected.  See 
38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2008).



Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the record contains 
conflicting medical opinions which address the issue of a 
current disability. 

In August 2005, after reviewing the Veteran's claims folder, 
a VA examiner noted that the Veteran was diagnosed with type 
II diabetes mellitus in November 2004 and that his treatment 
involved a restricted diet.  Notwithstanding the Veteran's 
prior diagnosis and treatment regimen, the VA examiner stated 
that the Veteran's blood glucose levels and a glucose 
tolerance test result indicated that he did not have diabetes 
as defined by the American Diabetes Association.  

In contrast, in an October 2005 letter, G.O., M.D., indicated 
that he has been treating the Veteran for approximately six 
years and that he complies with dietary measures to control 
his blood sugar.  Despite his attempts to control his blood 
sugar through dieting, Dr. G.O. cited to several blood sugar 
levels that "fulfill[ed] the case definition for diabetes."  

In light of the elevated blood sugar levels identified by Dr. 
G.O., the RO scheduled the Veteran for a second examination 
with the August 2005 VA examiner.  In a December 2005 report, 
the VA examiner stated that the blood sugar levels identified 
by Dr. G.O. were predominately lower than readings that would 
have been indicative of diabetes mellitus.  The examiner 
acknowledged that the Veteran was on a diet that restricted 
his caloric and carbohydrate intake and reaffirmed his prior 
opinion, that the Veteran does not have diabetes mellitus.



The evidence of record also includes several VA outpatient 
treatment records that diagnosed the Veteran with diabetes 
mellitus.  Furthermore, in July 2007 Dr. G.O. indicated that 
treatment for the Veteran's diabetes mellitus had progressed 
to a level where treatment required the use of oral 
medication instead of just diet alone.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In this case the Board places more weight on the opinion of 
Dr. G.O. and the VA outpatient treatment records that provide 
a current diagnosis of diabetes mellitus than the VA 
examiner's opinions.  As illustrated above, Dr. G.O. has 
indicated that the Veteran's diabetes mellitus was well-
controlled through dieting and that this treatment regimen 
was responsible for providing low blood sugar readings.  
In essence, Dr. G.O. indicated that the Veteran's low blood 
sugar was the result of his treatment, not the lack of an 
underlying disability.  

In contrast, while the VA examiner acknowledged that the 
Veteran was on a restricted diet for treatment of his 
diabetes mellitus, the VA examiner did not explain how being 
non-symptomatic due to treatment eliminated the underlying 
disability of diabetes mellitus.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].

In light of the above, the Board finds that weight of the 
medical evidence indicates that the Veteran has diabetes 
mellitus.  Accordingly, Hickson element (1) has been met.  

With respect to Hickson element (2) the Board will separately 
address in-service disease and injury. 

With respect to in-service disease, the Veteran's service 
treatment records do not indicate that he was ever diagnosed 
with diabetes mellitus during service or within the one year 
presumptive period after service.  Nor does he contend 
otherwise. 

Concerning in-service injury, the Veteran's military service 
in Vietnam is not in dispute.  As discussed above, his 
exposure to Agent Orange is presumed. See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  Accordingly, Hickson 
element (2) has been satisfied with respect to in-service 
injury.

With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when a veteran has had 
presumed Agent Orange exposure.  See 38 C.F.R. § 3.309(e) 
(2008).  There is of record no medical evidence which serves 
to rebut that presumption.  Element (3), medical nexus, has 
accordingly been satisfied on a presumptive basis.

Accordingly, all three Hickson elements are therefore met, 
and service connection for diabetes mellitus Type II is 
granted.  


ORDER

Entitlement to service connection for Type II diabetes 
mellitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


